Citation Nr: 1122611	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-04 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on August 25, 2009, at the Leesburg Regional Medical Center in Leesburg, Florida.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.  Because this appeal concerns payment or reimbursement of unauthorized medical expenses (UME), the local VA medical center (VAMC) decided the claim and, therefore, is the agency of original jurisdiction (AOJ), rather than the local regional office (RO).

In his February 2010 substantive appeal (on VA Form 9), the Veteran requested a hearing before the Board at the Board's offices in Washington, D.C. (Central Office (CO) hearing).  Although this hearing was scheduled for January 18, 2011, he was a no show.  He has not explained his absence or requested to reschedule the hearing.  Therefore, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

But before deciding the appeal, the Board is remanding the claim for further development and consideration.


REMAND

On the day in question, August 25, 2009, the Veteran received treatment at the Leesburg Regional Medical Center in Leesburg, Florida, for what was described as acute symptoms related to his service-connected migraine headaches.  He has a 30 percent rating for this disability.


The medical reimbursement claim process was initiated shortly thereafter, in September 2009, by this private hospital.  The Veteran has pursued this ensuing appeal.  He asserts that the severity of his migraine headaches on that day required an ambulance ride to this hospital, and that the ambulance driver or personnel refused to transport him, instead, to the VA hospital in Gainesville, Florida.  See his October 2009 notice of disagreement (NOD).  He adds that the nearest VA facility - the Community-Based Outpatient Clinic (CBOC) - was closed, and that the VA hospital in Gainesville was approximately an hour's drive, so too far away given the urgency of his situation, even if he could have been taken there by ambulance.  See his February 2010 substantive appeal (on VA Form 9).

When a Veteran receives treatment at a non-VA facility without prior authorization, 38 U.S.C.A. § 1728 provides statutory authority to allow for him to be paid or reimbursed for the medical expenses incurred for the treatment, if certain requirements are met.  See also 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2010).  Particularly applicable here, 38 U.S.C.A. § 1728(a)(1) allows for payment or reimbursement of medical expenses incurred at a private or public hospital not operated by VA when the care and services rendered were for an adjudicated service-connected disability, such as in this instance the Veteran's migraines.  However, further requirements are set forth in § 1728(b), which require the services have been rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The AOJ primarily denied the claim because it determined the treatment in question was for a non-emergent condition.  In the December 2009 statement of the case (SOC), the AOJ appears to rely on a clinical review and opinion by a VA physician, Dr. E., in September 2009, who determined the Veteran's migraine problems on that day did not constitute a medical emergency.  Unfortunately, the claims file contains only a post-it note, dated September 11, 2009, stating "no clear medical emergency," signed with the initials "A.U."  These initials do not match those of the doctor cited in the SOC.  Therefore, the AOJ must associate a copy of the VA medical opinion of the commenting doctor with the claims file.

Also, the SOC refers to VA treatment since May 2009 at the VA Outpatient Clinic (OPC) at The Villages, Florida.  There appears to be a gap in treatment notes of record between June and December 2009 regarding evaluation or treatment the Veteran may have received during those intervening months at this OPC.  If additional records exist either immediately preceding or immediately subsequent to date of the private treatment in question on August 25, 2009, these additional records could be highly pertinent to the claim.  So the AOJ should determine whether there are any outstanding VA treatment records dated around this time from The Villages OPC and the Gainesville VAMC, its parent facility.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, it is not altogether clear whether the AOJ obtained all of the relevant private treatment records.  Specifically, VA is required to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1), (e)(1).  So the AOJ needs to attempt to obtain any outstanding treatment records from the Leesburg Regional Medical Center.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain a copy of the September 2009 medical opinion from the VA physician, Dr. E., at the VAMC in Gainesville, Florida, which is referenced in the December 2009 SOC.  At present, there is only a post-it note, dated September 11, 2009, stating "no clear medical emergency," signed with the initials "A.U."  So if this is the commenting doctor ("A.U."), rather than Dr. E., there needs to be clarification of this in the file to provide assurance there is indeed a medical opinion in the record addressing whether there was a valid medical emergency on the day in question.

2.  Ask the Veteran to assist in the search for his VA treatment records by specifying the dates, locations, and providers of this treatment at VA facilities.  After allowing an appropriate time for response, contact the VA OPC at The Villages, Florida, and its parent facility, the Gainesville, Florida VAMC, to obtain all of his available treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

3.  Also ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Leesburg Regional Medical Center in Leesburg, Florida.  As well, ask that he assist in obtaining any additional records by clarifying the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2010).


4.  Then readjudicate the claim in light of all additional evidence.  If the claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



